I take this opportunity to express South Africa’s solidarity with the fraternal Governments and the peoples of the Caribbean following waves of devastating hurricanes that have resulted in loss of life, injuries and serious damage to infrastructure and property. Our thoughts are also with the Government and the people of Mexico in the wake of the earthquake that rocked Mexico City yesterday.
I wish to congratulate you, Mr. President, on your election to the presidency of the General Assembly at its seventy-second session. I assure you of South Africa’s full support in the implementation of your priorities and responsibilities throughout your term. We also commend Mr. Peter Thompson of Fiji for his exceptional leadership during the Assembly’s seventy- first session. I warmly congratulate Mr. António Guterres on his appointment as the Secretary- General. We also congratulateMr. Ban Ki-moon on his successsful tenure.
We have chosen an appropriate theme for this debate, given the challenges facing the world today — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. The theme encompasses the three pillars of the United Nations: peace and security, humanitarian affairs and human rights, and socioeconomic and sustainable development.
The adoption of the Sustainable Development Goals (SDGs), two years ago, in order to continue the unfinished business of the Millennium Development Goals marked a significant shift and historic moment in the life of the United Nations. We all committed ourselves to addressing the challenges of poverty, underdevelopment and inequality. However, a lot more still needs to be done to promote a more equal and just socioeconomic world order so that we can achieve the SDGs.
The current structure of the global economy continues to deepen the divide between the Global North and Global South.While a few enjoy the benefits of globalization, the majority of the peoples of the world still live in abject poverty and hunger, with no hope of ever improving their living conditions. Even within developed countries, the gap between rich and poor remains wide and is of serious concern. We need political will and commitment from global leaders to address the challenges and obstacles posed by the untransformed structure of the global economy, if we hope to achieve the goals and ambitions of 2030 Agenda for Sustainable Development.
Those unequal and unjust economic power relations manifest themselves sharply in Africa. For example, our continent is endowed with mineral resources, but it still has the highest number of least developed countries. Many developed countries continue to fuel their development from the resources of the African continent.
The continent also continues to lose a significant portion of its resources through illicit financial outflows. Africa loses billions of dollars that it otherwise would utilize to develop the continent and to provide for education, health care, housing and other critical basic needs for the African populations.
Money laundering, tax evasion and tax avoidance, corruption and transfer pricing by multinational companies are some of the biggest challenges to economic growth and stability. They undermine the integrity of the global financial system, efficient tax collection and equitable allocation of resources. We appeal for the cooperation and commitment of every State Member of the United Nations and the international community at large to address that phenomenon. Developed countries in particular have a historical and moral obligation to contribute to achieving a fair global economic environment and to eradicate the scourge of illicit financial flows from the continent.
The United Nations should also play a central role in addressing this problem. We therefore welcome the adoption by the General Assembly of resolution 71/213, entitled “Promotion on international cooperation to combat illicit financial flows in order to foster sustainable development”. It is a preliminary step towards a global architecture to tackle the scourge and impacts of illicit financial flows.
The issue of global peace and security continues to be one of the pillars of the United Nations agenda. South Africa reaffirms its commitment to cooperation between the United Nations and regional and subregional organizations, particularly the African Union (AU), in matters relating to the maintenance of international peace and security. We welcome the continued support for the AU’s efforts to resolve conflicts on the African continent through promoting African solutions to African problems and challenges. As Africans, we are doing everything possible to reach our goal of silencing the guns by 2020, as set out in our Agenda 2063, a continental blueprint for a peaceful, prosperous and democratic Africa. In that regard, we continue to make significant progress in resolving challenges to peace and security in our continent.
We hope that soon the sister people of Libya will be able to live in peace and harmony in a united and democratic country. In 2011, the African Union called for dialogue to resolve the crisis in Libya. Unfortunately, some of us present here opted for guns and bombs, and today those countries are making little effort to promote stability in Libya. The major focus and preoccupation has become how to deal with the flow of migrants arriving in Europe from our continent and the Middle East, which is a mere symptom. The war in Libya has contributed a great deal to the destabilization of the Sahel region all the way to Central Africa, creating a corridor for illicit arms trafficking and terrorist activities. In fact, had our warning been heeded that the supply of arms to civilians in Libya and the arming of civilians in Syria would cause loss of life, great instability and mayhem, the world would be more peaceful today.
South Africa continues to call for an immediate end to the violence and for a Syrian-led political transition and a negotiated settlement that reflects the will of the Syrian people. In both instances — of Libya
and Syria — we strongly cautioned against seeking to resolve internal challenges of sovereign States by imposing foreign solutions through military means. It is hoped that lessons will be learned from those tragic episodes in order to make the world a more peaceful place.
We continue our call for calm on the Korean peninsula. The situation cannot be allowed to get out of hand. As a country that voluntarily dismantled its nuclear-weapon programme, South Africa is of the firm view that there are no safe hands for weapons of mass destruction. The only viable solution to the problems of nuclear weapons is their total elimination, as expressed in the Treaty on the Prohibition of Nuclear Weapons, recently adopted by the United Nations conference to negotiate a legally binding instrument to prohibit nuclear weapons, leading towards their total elimination. It can no longer be acceptable that a few countries maintain arsenals and stockpiles of nuclear weapons as part of their strategic defence and security doctrine, while expecting others to remain at their mercy. We are concerned that any possible accidental detonation would lead to a disaster of epic proportions.
We are making a clarion call to all States Members of the United Nations to sign and ratify the nuclear- weapon-ban treaty in order to rid the world and humankind of these lethal weapons of mass destruction. At the same time, we reaffirm the inalienable right of States to the peaceful uses of nuclear energy, as reinforced in the Treaty on the Non-Proliferation of Nuclear Weapons. South Africa is today proud to be the biggest producer of medical isotopes used in the treatment of cancer patients globally. We will continue to harness the peaceful uses of atoms in addressing challenges of socioeconomic development.
As we stand here, the Security Council is paralysed and unable to carry out its Charter responsibilities for the maintenance of international peace and security. We remain steadfast in our call for the reform of that critical organ of the United Nations. We hope that the Secretary-General, working with the entire membership, can provide some impetus towards fulfilling this long- awaited ideal. Failure to do so will result in the United Nations irreversibly losing its legitimacy.
We take this opportunity to express our empathy and solidarity with all the victims of the devastating hurricanes, monsoons, floods and droughts as a result of climate change. Those phenomena are proof that climate change is real and that, if we do not act now, future generations will suffer untold consequences. The Paris Agreement on Climate Change is a milestone in the history of efforts to address climate change and all its consequences. We should resist all efforts to unravel and undermine the Paris Agreement. Our efforts should be directed at the mobilization of the resources required for its implementation.
For South Africa, the seventy-second session of the General Assembly coincides with the centenary of Oliver Reginald Tambo, who led our liberation movement, the African National Congress, for three decades in the struggle against apartheid and racism in South Africa. O.R. Tambo travelled all over the continent of Africa and the globe, mobilizing international support for the struggle against racial discrimination and the oppressive apartheid regime. He strongly believed in the role of multilateralism and in the centrality of the United Nations. It was for that reason that he spent a lot of time in the rooms and corridors of this United Nations building, mobilizing members to take firm action against the apartheid regime in South Africa. As we celebrate what would have been O.R. Tambo’s one-hundredth birthday, we take this opportunity as a country once again to thank the United Nations and the international community for their support for and solidarity with our struggle for liberation.
If O.R. Tambo were still alive today, he would have pleaded with the Organization to do all it can to support the struggle of the Palestinian people against occupation and to support the struggle of the people of Western Sahara. The world has preached a two-State solution for the situation in Palestine, yet we have seen the expansion of illegal settlements in the occupied Palestinian territory. We appeal to the General Assembly that the same resolve shown in supporting the South African struggle for liberation should be shown towards ending the apartheid practices against the people of Palestine.
We also wish to remind the General Assembly that the right of the people of Western Sahara to self- determination continues to be undermined, challenged and denied. The United Nations must remain seized with that issue, for the benefit of the people of Western Sahara and the African aspirations for integration and peaceful coexistence.
I also wish to register South Africa’s disappointment at the decision of the United States Administration in June to reverse the progress that was made in the past two years towards ending the Cuban blockade.
South Africa stands ready to work with the United Nations to promote peace, human rights and sustainable development. As said by our liberation icon Oliver Reginald Tambo,
“We seek to live in peace with our neighbours and the peoples of the world in conditions of equality, mutual respect and equal advantage.”